In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-09-00079-CV

______________________________



LEWIS CORNELIUS TUCKER, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the Sixth Judicial District Court

Lamar County, Texas

Trial Court No. 23001







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Lewis Cornelius Tucker has filed an appeal from an order directing garnishment of and
withdrawal of money from his inmate trust account.  Tex. Gov't Code Ann. § 501.014 (Vernon
Supp. 2008).  The order was signed June 1, 2009, although it was not file-marked by the Lamar
County District Clerk until three weeks later, on June 22.  No motion for new trial was filed either
from his conviction (he was sentenced on June 1, 2009) or from the order.  
	In order to perfect an appeal to this Court from the June 1, 2009, order of garnishment,
Tucker was required to file a notice of appeal within thirty days of that date, on or before July 1, 
2009.   See Tex. R. App. P. 26.1.  The rule also provides a fifteen-day grace period, which would
have expired July 30.  This notice of appeal was filed on August 20, 2009.  It is untimely, and cannot
serve to invoke the jurisdiction of this Court. (1)





	We have no jurisdiction over this appeal.  There being no timely notice of appeal from the
order to withdraw funds from Tucker's trust account, we dismiss this appeal for want of jurisdiction.


							Jack Carter
							Justice

Date Submitted:	October 14, 2009
Date Decided:		October 15, 2009
1. A clerk's record was filed in conjunction with Tucker's appeal from his conviction, which
contains the relevant documents to this appeal, in cause number 06-09-00164-CR.  That appeal was
dismissed September 10, 2009.  We direct that the record in that appeal be likewise filed and utilized
in this appeal.